Exhibit 10.3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Amendment to Loan and Security Agreement (this “Amendment”) is entered into
as of December 13, 2011, by and between COMERICA BANK (“Bank”) and CERUS
CORPORATION (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of September 30, 2011, as amended from time to time (the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Section 6.6 of the Agreement hereby is amended to remove the term: “[ * ]” as
it appears therein.

2. Section 7.12 of the Agreement hereby is amended to delete the term: “[ * ]”
as it appears therein and replace it with the term: “[ * ]”.

3. Section 6.11 of the Agreement hereby is amended by deleting the phrase
“thirty (30)” as it appears therein and replacing it with the phrase “ninety
(90)”.

4. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

5. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

6. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment, and that no Event of Default has occurred and is
continuing.

7. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, duly executed by Borrower;

(b) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

(c) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

8. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

CERUS CORPORATION By:  

/s/ Kevin D. Green

Title:

 

Vice President, Finance and

Chief Accounting Officer

Cerus Corporation

COMERICA BANK By:  

/s/ Brain Demmert

Title:   SVP

[Signature Page to Amendment to Loan & Security Agreement]

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.